Motion Granted, Appeal Reinstated, and Order filed August 16, 2018




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-18-00521-CV
                                     ____________

                         MICHAEL MCCANN, Appellant
                                            V.

         SPENCER PLANTATION INVESTMENTS, LTD., Appellee


         On Appeal from County Court at Law No. 1 & Probate Court
                         Brazoria County, Texas
                      Trial Court Cause No. CI52465

                                        ORDER

       This is an appeal from a judgment signed June 1, 2018. Appellant filed a
notice of appeal on June 11, 2018. We sent notice to appellant on July 9, 2018, that
the appellate filing fee was past due. In response to that notice, appellant filed a letter
in this court on July 13, 2018, in which he disclosed that he had filed a petition for
voluntary bankruptcy in the U.S. Bankruptcy Court of the Southern District of Texas
on June 6, 2018—before he filed the notice of appeal. The bankruptcy case is No.
18-33152, In re Michael Andrew McCann (Bankr. S.D. Tex.).
      A bankruptcy suspends the appeal from the date when the bankruptcy petition
is filed, regardless of when the court of appeals learns about the bankruptcy. Adeleye
v. Driscal, 488 S.W.3d 498, 499 (Tex. App.—Houston [14th Dist.] 2016, no pet.).
Accordingly, on July 19, 2018, we issued an order abating the appeal due to
appellant’s petition for bankruptcy. The appeal remains suspended until the appellate
court reinstates the appeal in accordance with federal law. Tex. R. App. P. 8.2.

      On July 23, 2018, appellee filed a motion to reinstate the appeal. Attached to
the motion is an order from the bankruptcy court sua sponte annulling the automatic
stay retroactive to June 6, 2018. No. 18-33152, In re McCann (Bankr. S.D. Tex. July
19, 2018) (order). The motion has been pending for more than ten days, and no
response has been received.

      We GRANT the motion, REINSTATE the appeal, and ORDER as follows:

      1. No evidence that appellant is excused by statute or the Texas Rules of
         Appellate Procedure from paying costs has been filed. Tex. R. App. P. 5.
         Therefore, appellant must pay the filing fee of $205.00 to the clerk of this
         court by August 27, 2018. Tex. R. App. P. 5. If appellant fails to timely
         pay the fee in accordance with this order, the appeal will be dismissed.

      2. Appellant must provide proof to this court by August 27, 2018 that he has
         paid or made arrangements to pay for the clerk’s record. If appellant fails
         to make such a showing with respect to the clerk’s record, this appeal will
         be dismissed. See Tex. R. App. P. 35.3(a)(2), 37.3(b).
      3. Appellant must provide proof to this court by August 27, 2018 that he has
         paid or made arrangements to pay for the reporter’s record. If appellant
         fails to make such a showing with respect to the reporter’s record, we may
         consider and decide those issues or points that do not require a reporter's
         record. See Tex. App. P. 35.3(b)(3), 37.3(c).



                                   PER CURIAM